DETAILED ACTION
	This is a non-final rejection in response to amendments filed 02/03/2022. Claims 1-9 and 11-12 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Arguments filed 02/03/2022 have been entered. Applicant’s arguments with regard to the combination prior art rejection failing to make a prima facie case of obviousness have been fully considered but are moot as after further consideration it has been determined that as the claims are written the prior art of Hara (US 20140309841) fully teaches the independent claims as described below.

Examiner’s Note
	The claims have been amended to recite the limitation "modify a target track of a moving body to approach a voxel"; said limitation raises the issue of feasibility since a voxel is a data object that resides on computer memory and, thus, would not be approachable by a physical moving body. Nevertheless, such an interpretation is determined to be unreasonable, so in view of the submitted specification at paragraph [0073], said limitation is interpreted to be "modify a target track of a moving body to approach a position corresponding to its respective reference voxel".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US 20140309841).
Regarding claim 1, Hara teaches an output device (navigation apparatus 1) comprising: 
a memory configured to store one or more programs ([0023] “a first storage device 10a (e.g., ROM, RAM, HDD, and/or flash memory) intended for storage of various data including the control programs”); and 
a processor coupled to the memory and configured to execute the one or more programs ([0023] “an arithmetic processing unit, for example a CPU (not shown), intended to run various control programs, and a first storage device 10a (e.g., ROM, RAM, HDD, and/or flash memory) intended for storage of various data including the control programs”) to:
acquire accuracy information regarding position information of an object, the accuracy information being attached to voxel data in which the position information is recorded per voxel ([0024]-[0027] discuss the use of a shape and distance detector and an operation counting calculation section to detect three dimensional shapes around the vehicle and their relation (speed/distance) to the vehicle with [0058] discussing how these can be translated into scores which can be used to determine the reliability of the detected objects, for example if they are moving giving them a lower reliability for use by the localizer 5 in position estimation); 
modify a target track of a moving body to approach a voxel, the voxel being determined on a basis of the acquired accuracy information ([0032] discusses the travel control section 6 using the position estimation results of the localizer 5 to control the vehicle to travel along a predefined target path where Fig. 3 shows measuring range “a”, which is the defined area around the vehicle in which the inventive system is assigning scores to the voxels within the area, forming around a vehicle, including the space in which the vehicle is about to travel, with [0055] discussing the scores as shown in Fig. 9 occupying the voxels within the measuring range. Therefore it is interpreted that as the vehicle is traveling in accordance with the match-estimated position it would be approaching the reference voxels as the voxels are shown as being in a range in front of the vehicle).

Regarding claim 2, Hara teaches wherein the processor is further configured to execute the one or more programs to estimate a position of the moving body by matching an output of a position sensor to the position information included in the voxel data ([0031] discusses localizing the vehicle by matching the region with the stationary object as measured by the shape detector 2 to a region set in map data), the position sensor measuring a position of an object situated in surroundings of the moving body ([0038] discusses the shape detector 2 measuring the shapes of objects present around the vehicle with [0025] discussing the shape detector 2 being a laser ranger scanner).

Regarding claim 3, Hara teaches wherein the voxel data includes position information with respect to each of regions into which space is regularly divided (Fig. 9 shows map “r” being divided into regular 3D voxels “g” with [0043] discussing the voxels having set dimensions based on the dimensions of the objects to be determined), and 
wherein the processor is further configured to execute the one or more programs to weight, on a basis of the accuracy information, an evaluation value which evaluates a degree of matching with respect to each of the regions ([0023] discusses the control programs being operated with an arithmetic processing device with Fig. 9 depicting and [0057]-[0058] discussing each voxel having a corresponding score “p” and the scores being used to match the vehicle to the map data by denoting a reliability or weight based on the detected object).

Regarding claim 4, Hara teaches wherein the voxel data includes position information with respect to each of regions into which space is regularly divided (Fig. 9 shows map “r” being divided into regular 3D voxels “g” with [0043] discussing the voxels having set dimensions based on the dimensions of the objects to be determined), and 
wherein processor is further configured to execute the one or more programs to output the control information for moving the moving body to a position at which a region determined based on the accuracy information is measured by a position sensor which measures a position of the object situated in surroundings of the moving body. ([0023] discusses the control programs being operated with an arithmetic processing device with Fig. 2 S18 discusses the vehicle being autonomously controlled in accordance with the matching-estimated vehicle position with [0057]-[0058] discussing the map-matching accuracy being based on the measured objects).

Regarding claim 5, Hara teaches a processor is further configured to execute the one or more programs to output the control information ([0023] “an arithmetic processing unit, for example a CPU (not shown), intended to run various control programs, and a first storage device 10a (e.g., ROM, RAM, HDD, and/or flash memory) intended for storage of various data including the control programs”), moving the moving body onto a lane nearest to the region determined by the accuracy information or 
moving the moving body to approach the region determined by the accuracy information within a lane where the moving body is travelling ([0032] discusses the travel control section 6 using the position estimation results of the localizer 5 to control the vehicle to travel along a predefined target path where Fig. 3 shows measuring range “a”, which is the defined area around the vehicle in which the inventive system is assigning scores to the voxels within the area, forming around a vehicle including the space in which the vehicle is about to travel with [0055] discussing the scores as shown 

Regarding claim 11, Hara teaches a control method executed by an output device (Fig. 2 depicts the control method of the apparatus) comprising: 
acquiring accuracy information regarding position information of an object, the accuracy information being attached to voxel data in which the position information is recorded per voxel ([0024]-[0027] discuss the use of a shape and distance detector and an operation counting calculation section to detect three dimensional shapes around the vehicle and their relation (speed/distance) to the vehicle with [0058] discussing how these can be translated into scores which can be used to determine the reliability of the detected objects, for example if they are moving giving them a lower reliability for use by the localizer 5 in position estimation); 
modifying a target track of a moving body to approach a voxel, the voxel being determined, on a basis of the acquired accuracy information control information ([0032] discusses the travel control section 6 using the position estimation results of the localizer 5 to control the vehicle to travel along a predefined target path where Fig. 3 shows measuring range “a”, which is the defined area around the vehicle in which the inventive system is assigning scores to the voxels within the area, forming around a vehicle including the space in which the vehicle is about to travel with [0055] discussing the scores as shown in Fig. 9 occupying the voxels within the measuring range. 

Regarding claim 12, Hara teaches a non-transitory computer readable medium including instructions executed by a computer ([0023] discusses the control programs being run using a processing unit and a storage device), the instructions comprising
acquiring accuracy information regarding position information of an object, the accuracy information being attached to voxel data in which the position information is recorded per voxel ([0024]-[0027] discuss the use of a shape and distance detector and an operation counting calculation section to detect three dimensional shapes around the vehicle and their relation (speed/distance) to the vehicle with [0058] discussing how these can be translated into scores which can be used to determine the reliability of the detected objects, for example if they are moving giving them a lower reliability for use by the localizer 5 in position estimation); 
modifying a target track of a moving body to approach a voxel, the voxel being determined, on a basis of the acquired accuracy information control information ([0032] discusses the travel control section 6 using the position estimation results of the localizer 5 to control the vehicle to travel along a predefined target path where Fig. 3 shows measuring range “a”, which is the defined area around the vehicle in which the inventive system is assigning scores to the voxels within the area, forming around a vehicle including the space in which the vehicle is about to travel with [0055] discussing the scores as shown in Fig. 9 occupying the voxels within the measuring range. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Ferguson (US 9062979).
Regarding claim 6, Hara teaches using sensors that determine the distance between an object and the vehicle but does not explicitly teach wherein the accuracy information is determined based on a distance from a measurement vehicle to a target object of measurement and an accuracy of position estimation by the measurement vehicle.
Ferguson teaches wherein the accuracy information is determined based on a distance from a measurement vehicle to a target object of measurement and an accuracy of position estimation by the measurement vehicle (Col. 11, lines 22-41 discuss an example where the range or distance between the vehicle and the reference object affecting the accuracy of the estimate of the heading of the vehicle with the example of choosing 100 meters between 50, 100 and 200 meters to give the most the measurement vehicle performing a measurement for generating the position information (Col. 9, lines 27-47 discuss the vehicle determining the relative position of the vehicle by comparing the measured environmental map to the stored map information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the position estimation of Hara and modify it with the range accuracy of Ferguson as Ferguson teaches that the noise in the correlation between the sensor data and the detailed map information is smaller when the object is farther away using the example of an object 100 meters away giving you more accuracy over an object 50 meters away from you (Col. 11 lines 22-41).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Hikari (JP 2014034251).
Regarding claim 7, Hikari teaches wherein weight information regarding possibility of an occlusion is attached to the voxel data ([0041] discusses excluding landmarks (objects) that are likely to be blocked by an obstacle from the extracted landmarks wherein the weight assigned to the object would be zero to exclude it), and 
wherein the processor is further configured to execute the one or more programs to output, on a basis of the accuracy information and the weight information, the control information for controlling the moving body ([0040]-[0041] discuss the vehicle using the detected landmarks with the landmark detection traveling control unit to perform control of the vehicle using the estimated position).


Regarding claim 8, Hara teaches wherein the processor is further configured to execute the one or more programs to estimate a position of the moving body by matching an output outputted by a position sensor to the position information included in the voxel data ([0031] discusses localizing the vehicle by matching the region with the stationary object as measured by the shape detector 2 to a region set in map data), the position sensor measuring a position of an object situated in surroundings of the moving body ([0038] discusses the shape detector 2 measuring the shapes of objects present around the vehicle with [0025] discussing the shape detector 2 being a laser ranger scanner), 
wherein the voxel data includes position information with respect to each of regions into which space is regularly divided (Fig. 9 shows map “r” being divided into regular 3D voxels “g” with [0043] discussing the voxels having set dimensions based on the dimensions of the objects to be determined), and 
wherein processor is further configured to execute the one or more programs to weight, on a basis of the accuracy information and  ([0058] discusses how the information from the shape and distance detector and the operation 
Hara does not explicitly teach using the weight information in evaluating the degree of matching of each of the regions. However, Hikari teaches weighting information based on the detectability of the landmarks (objects) surrounding the vehicle as described above. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the position estimation of Hara and modify it with the landmark weighting of Hikari as Hikari teaches that selecting landmarks with high detectability and substituting in landmarks when visibility is low can improve the robustness of the environment imaging [0040].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Hikari and further in view of Bruns (“Lidar-based Vehicle Localization in an Autonomous Valet Parking Scenario”).
Regarding claim 9, Hikari of modified Hara teaches wherein the weight information is determined based on a  ([0040] discusses selecting landmarks with high detectability).
Hikari does not explicitly teach the detectability being based on the height of an object. Bruns teaches the detectability being based on the height of an object (Section 3.3 Sensing Objective discusses selecting vertical landmarks for the sensing of objects and describes the vertical landmarks as tall).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664